Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following claims is/are pending in this office action: 1-20
The following claim(s) is/are amended: 7, 14 and 19
The following claim(s) is/are new: None
The following claim(s) is/are cancelled: None
Claim(s) rejected: 1-20

Previous Rejections Withdrawn
Rejections to claims 1-20 under 35 U.S.C. 112(b) are withdrawn based on the
explanation provided in remark section.

Response to Arguments
Applicant’s arguments filed on 07/01/2021 with respect to the 35 U.S.C. 102 and 103 rejections have been fully considered. Claims 8, 12, 15, and 19 have been amended by the applicant. New amendments have been added in 102 and 103 rejections and relevant citations have been provided. Applicant’s arguments are responded below.
Applicant’s Argument 1: Claim 1 requires a step of: c) learning from the processed data a function mapping the x tuples into the y tuples so as to generate a motion prediction module for the robot. Jetchev teaches predicting f(x) as a function of clustered task space trajectories (See section 3.4). However, in contrast to claim 1, there is no disclosure of mapping the x tuples into any allegedly previously obtained y tuples. Thus, applicants believe claim 1 is not anticipated for this first reason.

Response to Argument 1: Section 2 mentions a situation “x” which contains initial position or location of a robot, its target location and positions/location of the objects in the path as: “In a given situation x, i.e., for a given initial posture q0 and the positions of obstacles and targets in this problem instance (we will formally define x below) the problem is to compute a trajectory q = (q0; ::; qT) for some time horizon T, which fulfills different constraints like reaching a task goal and avoiding collisions”. It further mentions situation x is mapped to find an optimal trajectory q as: “A trajectory optimization algorithm essentially tries to map a situation x on a trajectory q which is optimal”. In generating a trajectory q there will be so many intermediate locations at specific time t as we can infer from this statement in Section2 Para 1: “Let qt 𝜖             
                
                    
                        R
                    
                    
                        n
                    
                
            
        be the robot posture as given by all its joint angles at time t.” In claim limitation b) y tuples is described as one or more intermediate robotic locations at specific time values during the motion of the robot between the location pair. Therefore, Jatchev teaches location pair x, mapping the x location pair to obtain motion trajectory and various intermediate robot posture (or location) on this trajectory.


Applicant’s Argument 2: Claim 1 also requires a step of: b) processing the training data so as to obtain x tuples and y tuples for machine learning purposes; wherein the x tuples describe the robotic location pair and the y tuples describe one or more intermediate robotic locations at specific time values during the motion of the robot between the location pair…Moving on, applicants respectfully assert that Jetchev does not disclose the step of claim 1 that is copied above. First, there does not seem to be any disclosure in Jetchev of obtaining tuples. Moreover, neither the tuples nor the information required by the tuples defined in claim 1 are obtained by processing the training data in Jetchev for machine learning purposes. The Office Action refers to section 3.4 and specifically refers to the formula in item 2 in the left column on page 453 of Jetchev.

Response to Argument 2: Per claim language x tuples describe the robotic location pair. Para 0077 further describe x tuples as source location position and target location. In section 2, Jetchev describe situation x as: “In a given situation x, i.e., for a given initial posture q0 and the positions of obstacles and targets in this problem instance.” This infers in Jetchev situation also describe initial position and target position, which is equivalent to x tuples used in the claim language. Regarding y tuples, claims language describe y tuples as one or more intermediate robotic locations at specific time values during the motion of the robot between the robotic pair. Jetchev in section 2 mentions: “Let qt 𝜖             
                
                    
                        R
                    
                    
                        n
                    
                
            
        be the robot posture as given by all its joint angles at time t. In a given situation x, i.e., for a given initial posture q0 and the positions of obstacles and targets in this problem instance (we will formally define x below) the problem is 

Applicant Argument 3: Claim 2 requires: completing missing final values of the y tuples by replicating values of last available intermediate robotic location. Claims 10 and 16 require similar limitations. Carpenter does not teach or suggest any such thing. The COALESCE function in Carpenter uses the first non-missing value in its list of arguments. The first nonmissing value is not the last available intermediate robotic location…for the additional reason.

Response to Argument 3: While using COALESCE function, Carpenter advised that it is used for the task of replacing missing values. Besides, returning the first non-missing value that it encounters, the function can be further modified to replace missing value with any other value as it says in Page 4 Para 3: “The COALESCE function is designed for the task of replacing missing values with another value” also “Of course you could replace the missing with any other 

Applicant’s Argument 4: Claim 3 requires: generating a conversion formatting table to map the original format of the received training data into a numerical format for the x, y tuples suitable for machine learning. Claim 11 requires similar limitations… Moreover, this teaching has nothing to do with robot trajectories or with converting training data into a numerical format suitable for machine learning.

Response to Argument 4: Examiner gave an example from Carpenter of a function to convert characters to numeric value. Examiner also mentioned other commands and functions are used in format conversion process in writing codes. In fact, data conversion from one format to numeric format is very common practice in machine learning to perform calculations. An example is given in this article “Replacing strings with numbers in Python for Data Analysis” on https://www.geeksforgeeks.org/replacing-strings-with-numbers-in-python-for-data-analysis/ This article provides one method of assigning string to integer values to use in Pandas (which is a Python package for machine learning). This is similar to the method explained in Spec 0063 for converting non-numerical or string into numerical format. Applicant assigned string “J5+J6-OH-“to numerical format “1”. Similarly, in above mentioned article the string “Male” is assigned to an integer or numerical format “1”



Applicant’s Argument 5: Claim 4 requires: using at least one of the intermediate robot locations of step b) as one of the desired location pairs for training purposes… Thus, applicants respectfully believe the invention as defined by claim 4 would not have been suggested for this additional reason.

Response to Argument 5: Intermediate robot points are generated in Jaekel, mentioned in Para 0395 as: “Starting poses and intermediate points are generated on the robot by means of teach-in” Jaekel also mentions intermediate point as goal (in other words desired) point in Para 0006 as: “In this case each waypoint is defined as a goal or intermediate point of a movement command, for example, a point-to-point, linear or circular movement.” These configurations of robot motions are used in learning module in Para 0218 as: “The goal of learning module 5 of motion template 2 is to create the parameters of the execution modules 3, which are given in the form of runtime and goal constraints, from a few configurations”. The learning module is a form of a training module as they are used in the context the machine learning method as mentioned in Para 0217: “The uniform, complex parameterization of the execution modules with runtime and goal constraints makes it possible to provide a uniform machine learning method for generating these parameters from the taught configurations.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7-8, 14, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jetchev et al. (“Trajectory prediction: learning to map situations to robot trajectories”; hereinafter “Jetchev”).

Regarding claim 1, Jetchev teaches by a data processing system, a motion trajectory of a robot moving between a given pair of robotic locations, the method comprising the following steps (Introduction Para 1: “The goal of this work is to learn such an (approximate) mapping from data of previously optimized trajectories in old situations. We coin this problem trajectory prediction.” Section 4.1 Para 1: “Different scenarios are generated…the target in (0.5, 0.2, 0.6), and initial endeffector position in (0.3, 0.3, 0.9)”. Robot trajectory method is provided between initial position and target position of a robot.)
a) receiving training data of motion trajectories of the robot for a plurality of robotic location pairs (Section 3.4: “Gather training data pairs                         
                            (
                            x
                            ,
                             
                            
                                
                                    i
                                
                                
                                    *
                                
                            
                            )
                        
                      where 
                        
                            
                                
                                    i
                                
                                
                                    *
                                
                            
                        
                     =                         
                            
                                
                                    a
                                    r
                                    g
                                    m
                                    i
                                    n
                                
                                
                                    i
                                    ϵ
                                    C
                                
                            
                            F
                            (
                            x
                            ,
                             
                            
                                
                                    Φ
                                
                                
                                    x
                                
                                
                                    -
                                    1
                                
                            
                            
                                
                                    y
                                
                                
                                    i
                                
                            
                            )
                        
                     .” Training data pair contains                         
                            x
                        
                     and its trajectory. Section 2 para 1 shows situation                         
                            x
                        
                     contains the initial position and target location for which trajectory                         
                            q
                        
                     is to be found for some time horizon. Section 3.3 Para 1 shows trajectory                         
                            q
                        
                     is a function of task space                         
                            y
                        
                    .)
b) processing the training data so as to obtain x tuples and y tuples for machine learning purposes (Section 3.4: “Gather training data pairs                         
                            (
                            x
                            ,
                             
                            
                                
                                    i
                                
                                
                                    *
                                
                            
                            )
                        
                      where                         
                            
                                
                                    i
                                
                                
                                    *
                                
                            
                        
                     =                         
                            
                                
                                    a
                                    r
                                    g
                                    m
                                    i
                                    n
                                
                                
                                    i
                                    ϵ
                                    C
                                
                            
                            F
                            (
                            x
                            ,
                             
                            
                                
                                    Φ
                                
                                
                                    x
                                
                                
                                    -
                                    1
                                
                            
                            
                                
                                    y
                                
                                
                                    i
                                
                            
                            )
                        
                     . Train a supervised classification algorithm (which is a machine learning  algorithm) on this data, so we can predict                         
                            f
                            (
                            x
                            )
                             
                            =
                        
                                             
                            
                                
                                    Φ
                                
                                
                                    x
                                
                                
                                    -
                                    1
                                
                            
                            
                                
                                    y
                                
                                
                                    
                                        
                                            i
                                        
                                        
                                            *
                                        
                                    
                                
                            
                        
                    ”) wherein the x tuples describe the robotic location pair and the y tuples describe one or more intermediate robotic locations at specific time values during the motion of the robot between the location pair (In section 2, Jetchev describe situation x as: “In a given situation x, i.e., for a given initial posture q0 and the positions of obstacles and targets in this problem instance.” This infers in Jetchev situation also describe initial position and target position, which is equivalent to x tuples used in the claim language. In generating a trajectory q there will be some intermediate locations at specific time t as we can infer from this statement in Section2 Para 1: “Let qt 𝜖                         
                            
                                
                                    R
                                
                                
                                    n
                                
                            
                        
                    be the robot posture as given by all its joint angles at time t.” In claim limitation b) y tuples is described as one or more intermediate robotic locations at specific time values during the motion of the robot between the location pair)
c) learning from the processed data a function mapping the x tuples into the y tuples so as to generate a motion prediction module for the robot (“Train a supervised classification algorithm on this data, so we can predict                         
                            f
                            (
                            x
                            )
                             
                            =
                        
                                             
                            
                                
                                    Φ
                                
                                
                                    x
                                
                                
                                    -
                                    1
                                
                            
                            
                                
                                    y
                                
                                
                                    
                                        
                                            i
                                        
                                        
                                            *
                                        
                                    
                                
                            
                        
                    ”. Function mapping to predict trajectory is performed during supervised learning)
(Introduction Para 1: “The goal of this work is to learn such an (approximate) mapping from data of previously optimized trajectories in old situations. We coin this problem trajectory prediction.” Section 4.1 Para 1: “Different scenarios are generated…the target in (0.5, 0.2, 0.6), and initial endeffector position in (0.3, 0.3, 0.9)”. Robot trajectory method is provided between initial position and target position of a robot. Intermediate locations can also be used as shown in Figure 2.).

Regarding claim 7, Jetchev teaches the method of claim 1.
Jetchev also teaches wherein the y tuples comprise information on robotic motion of the one or more intermediate robotic locations (Figure 3. shows multiple trajectories                         
                            
                                
                                    y
                                
                                
                                    i
                                
                            
                        
                    . The trajectories are against multiple situations                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                     which contains multiple locations as discussed by Jetchev in section 3.3 para 1 and section 2 and Figure 2). Section 2 Para 1: “Let qt 𝜖                         
                            
                                
                                    R
                                
                                
                                    n
                                
                            
                        
                    be the robot posture as given by all its joint angles at time t. In a given situation x, i.e., for a given initial posture q0 and the positions of obstacles and targets in this problem instance (we will formally define x below) the problem is to compute a trajectory q = (q0; ::; qT ) for some time horizon T, which fulfills different constraints like reaching a task goal and avoiding collisions.” In generating a trajectory q there will be so many intermediate locations at specific time t which is captured as qt, the coordinates at qt at any given point will give the intermediate location between robot location pair. This is equivalent to y tuples used in the claim language).

Regarding claim 8, Jetchev teaches the method of claim 1. 
Jetchev also teaches which comprises performing step d) by a robotic virtual simulation system (Section 2 last para: “In this paper we will show the advantages of doing trajectory prediction by adapting basic classification and regression methods to work with pre-calculated values of C(x; q) from costly simulations.”).

Regarding claim 14, it is substantially similar to claim 7, and is rejected in the same manner, the same art and reasoning applying.

Regarding claim 19-20, they are substantially similar to claims 7-8 respectively and are rejected in the same manner, the same art and reasoning applying.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 10-11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jetchev et al. (“Trajectory prediction: learning to map situations to robot trajectories”; ) in view of Carpenter (“Are you missing out? Working with missing values to make the most of what is not there”).

Regarding claim 2, Jetchev teaches the method of claim 1.
Jetchev does not explicitly teach wherein the processing step comprises completing missing final values of the y tuples by replicating values of last available intermediate robotic location.
Carpenter, however, teaches wherein the processing step comprises completing missing final values of the y tuples by replicating values of last available intermediate robotic location (Page 4 Para 3: “The COALESCE function is designed for the task of replacing missing values with another value” also “Of course you could replace the missing with any other value, not just zero”. Carpenter advised that this function is used for the task of replacing missing values. Besides, returning the first non-missing value that it encounters, the function can be further modified to replace missing value with any other value. The missing final values of a variable or a tuple can be replaced using COALESCE function or the function/formula can be modified as per needed.).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the robot motion trajectory prediction of Jetchev with data processing step of Carpenter to replace missing value with last or most recent available intermediate location which is more relevant and gives better precision in predicting robot trajectory (Carpenter, Page 4 Para 1, 3).

Regarding claim 3, Jetchev teaches the method of claim 1.
Jetchev does not explicitly teach wherein the processing step comprises generating a conversion formatting table to map the original format of the received training data into a numerical format for the x, y tuples suitable for machine learning.
Carpenter, however, teaches wherein the processing step comprises generating a conversion formatting table to map the original format of the received training data into a numerical format for the x, y tuples suitable for machine learning (Section Introduction Para 2: “…as this will result in either a character to numeric conversion or the creation of a character variable”. Page 5 Para 3: “NMISS counts the occurrences of any of the 28 types of numeric missing values (character values are converted to numeric first)”. Similarly, there can be other commands and functions that can convert other formats to number format in any programming language which could be used to convert one data format to numerical format for each x, y. Further explanation is provided in Arguments section).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the robot motion trajectory prediction of Jetchev with data processing step of Carpenter to replace missing value with last or most recent available intermediate location and further modified by Carpenter to convert one data format to another data format so that proper conversion is made for further processing (Carpenter, Page 5 Para 3).

Regarding claim 10-11, they are substantially similar to claim 2-3 respectively, and are rejected in the same manner, the same art and reasoning applying.

Regarding claim 16, it is substantially similar to claim 2, and is rejected in the same manner, the same art and reasoning applying.

Claims 4-6, 9, 12-13, 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jetchev et al. (“Trajectory prediction: learning to map situations to robot trajectories”; hereinafter “Jetchev”) in view of Jaekel et al.  (US 20170190052A1; hereinafter “Jaekel”).

Regarding claim 4, Jetchev teach the method of claim 1.
Jetchev does not explicitly teach which comprises using at least one of the intermediate robot locations of step b) as one of the desired location pairs for training purposes.
Jaekel, however, teaches which comprises using at least one of the intermediate robot locations of step b) as one of the desired location pairs for training purposes (Para 0162: “Starting poses and intermediate points are generated on the robot by means of teach-in.” Jaekel also mentions intermediate point as goal (in other words desired) point in Para 0006 as: “In this case each waypoint is defined as a goal or intermediate point of a movement Command…” These configurations of robot motions are used in learning module in Para 0218 as: “The goal of learning module 5 of motion template 2 is to create the parameters of the execution modules 3, which are given in the form of runtime and goal constraints, from a few configurations”. The learning module is a form of a training module as they are used in the context the machine learning method as mentioned in Para 0217: “The uniform, complex parameterization of the execution modules with runtime and goal constraints makes it possible to provide a uniform machine learning method for generating these parameters from the taught configurations.” 
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the robot motion trajectory prediction of Jetchev with the intermediate goal location of Jaekel so a point-to-point movement, which is easily programmable, can be achieved (Jaekel, Para 0006, 0007).

Regarding claim 5, Jetchev teaches the method of claim 1.
Jetchev also teaches wherein the x tuples comprise one or more information pieces selected from the group consisting of information on positions of the robotic location pair (Figure 2. x vector contains the position of robotic hand. Section 4.1 Para 1: “Different scenarios are generated…the target in (0.5, 0.2, 0.6), and initial endeffector position in (0.3, 0.3, 0.9).” The data contains start and end location pair) 
information on robotic motion at the robotic location pair (Section 2 Para 1: “In a given situation x, i.e., for a given initial posture                         
                            
                                
                                    q
                                
                                
                                    o
                                
                            
                             
                        
                    and the positions of obstacles and targets in this problem instance … the problem is to compute a trajectory                         
                            q
                             
                            =
                        
                     (                        
                            
                                
                                    q
                                
                                
                                    o
                                
                            
                            ,
                            …
                            ,
                             
                            
                                
                                    q
                                
                                
                                    T
                                
                            
                        
                    ) for some time horizon T.” Section 3.4: “Gather training data pairs                         
                            (
                            x
                            ,
                             
                            
                                
                                    i
                                
                                
                                    *
                                
                            
                            )
                        
                      where                         
                            
                                
                                    i
                                
                                
                                    *
                                
                            
                        
                     =                         
                            
                                
                                    a
                                    r
                                    g
                                    m
                                    i
                                    n
                                
                                
                                    i
                                    ϵ
                                    C
                                
                            
                            F
                            (
                            x
                            ,
                             
                            
                                
                                    Φ
                                
                                
                                    x
                                
                                
                                    -
                                    1
                                
                            
                            
                                
                                    y
                                
                                
                                    i
                                
                            
                            )
                        
                     Robotic motion or trajectory data is obtained from training data.”).
Jetchev does not explicitly teach information on a differential position between a robotic tool tip point and a robotic tool frame point.
(Para 0055: “These machine learning methods calculate the parameters of the execution modules from the recorded configurations, which may include the robot arm position and/or gripper position and/or the force/torque measurements and/or points on a CAD model.” Figure 5-10 also shows different robotic tool position and points including tip and frame points).
Same motivation to combine the teachings of Jetchev and Jaekel as claim 4.

Regarding claim 6, Jetchev and Jaekel teach the method of claim 5.
Jetchev also teaches which comprises providing information on positions of the robotic location pair of the x tuples as relative to a given reference frame of the robot (Section 3.1 Para 1: “…which includes distances and relative positions w.r.t. many possible frames of reference. Given this descriptor we use a feature selection technique to infer from the data which of these dimensions are best for trajectory prediction in new situations.” Section 3.4: “Gather training data pairs                         
                            (
                            x
                            ,
                             
                            
                                
                                    i
                                
                                
                                    *
                                
                            
                            )
                        
                      where                         
                            
                                
                                    i
                                
                                
                                    *
                                
                            
                        
                     =                         
                            
                                
                                    a
                                    r
                                    g
                                    m
                                    i
                                    n
                                
                                
                                    i
                                    ϵ
                                    C
                                
                            
                            F
                            (
                            x
                            ,
                             
                            
                                
                                    Φ
                                
                                
                                    x
                                
                                
                                    -
                                    1
                                
                            
                            
                                
                                    y
                                
                                
                                    i
                                
                            
                            )
                        
                     Robotic motion or trajectory data is obtained from training data.” Positions of robotic location pairs with respect to a given frame of reference is used in finding trajectory prediction.).

Regarding claim 9, Jaekel teaches comprising: a processor; and an accessible memory connected to said processor, said processor being configured to (Para 0027: “…the inventive computer program product make possible a simple and robust programming of a robot, in particular, for a manipulator process and/or an assembly process.” Para 0291: “In an alternative…can be executed directly on a computer or, more specifically, a PC-based controller, without conversion into robot code.”).
All other limitations are substantially similar to claim 1, and are rejected in the same manner, the same art and reasoning applying.

Regarding claim 12-13, they are substantially similar to claim 4-5 respectively, and are rejected in the same manner, the same art and reasoning applying.

Regarding claim 15, Jaekel teaches A non-transitory computer-readable medium encoded with executable instructions that, when executed, cause one or more data processing systems to (Para 0291: “In an alternative implementation the execution modules, in particular, the primitive execution modules, can be executed directly on a computer or, more specifically, a PC-based controller, without conversion into robot code.”).
All other limitations are substantially similar to claim 1 and is rejected in the same manner, the same art, and reasoning applying.
Regarding claim 17-18, they are substantially similar to claims 4-5 respectively and are rejected in the same manner, the same art and reasoning applying.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure – GeeksforGeeks (“Replacing strings with numbers in Python for Data Analysis”). .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
An inquiry concerning this communication or earlier communication from the examiner should be directed QAMAR IQBAL whose telephone number is 571-272-2563. The examiner can normally be reached on M-F 10-6pm (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 

/Q.I/ 
Examiner 
Art unit 2123
08/26/2021
/MICHAEL J HUNTLEY/Primary Examiner, Art Unit 2116